DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 3/31/2019 has been entered. The Applicant amended claims 3, 6, 9 and 24, and cancelled 2, 4, 7, 10, 15-16, 18. 20, 25, 31 and 46-64. Claims 1, 3, 5-6, 8-9, 11-14, 17, 19, 21-24, 26-30 and 32-45 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/06/2019, 5/20/2019, 7/03/2019, 4/08/2020 and 10/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 12/11/2018 are accepted to by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8-9, 11-13, 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huisken (US 2011/0115895) of record. 

Regarding claim 1, Huisken teaches a method comprising: 
imaging a sample using light-sheet imaging (“an image of a specimen cross-section positioned in the focal plane is detected while only one light sheet illuminates the specimen.”, [abstract]), the light-sheet imaging including: 
generating light (“laser unit 1100 includes one or more lasers (L1, L2) producing light beam(s)”, [0036]), forming one or more light sheets from the light at one or more positions within the sample along respective illumination directions that are parallel with an illumination axis (Fig. 2 shows “illuminating light sheet 200 as it propagates through the specimen 202”, [0027], Fig. 11 shows sample S; “horizontal slit (HS) serves to confine the light to form a light sheet within the detector field of view in the sample (S)”, [0038]), and recording images of fluorescence emitted along a detection direction from the sample due to the optical interaction between the one or more light sheets and the sample (“The detection unit preferably includes a CCD and associated image storage 
measuring one or more properties relating to the light-sheet imaging (“The light sheet quality is then monitored using the CCD,” [0043], “the light sheet quality can be monitored”, [0044]); analyzing the one or more measured properties and adjusting one or more operating parameters associated with the light-sheet imaging based on the analysis of the one or more measured properties (“The light sheet quality is then monitored using the CCD …. A feedback system .. adjusts the wavefront to yield an optimal light sheet and, consequently, optimal image quality”; [0043]; By dynamically adjusting the light sheet to the sample and the specific plane that is looked at an optimal light sheet can be created to yield the optimal image, [0047]).
Regarding Claim 3, the method according to claim 1 is rejected (see above).
Huisken further teaches the method of claim 1, wherein forming one or more light sheets from the light at one or more positions within the sample comprises forming two light sheets from the light at one or more positions within the sample, wherein a first light sheet extends along a first illumination direction and a second light sheet extends along a second illumination direction that is antiparallel with the first illumination direction (Figs. 8 and 11 show forming two light sheets from the light at one or more positions within the sample S, wherein a first light sheet extends along a first illumination direction and a second light sheet extends along a second illumination direction that is antiparallel with the first illumination direction, [0032], [0038]). 
Regarding Claim 5, the method according to claim 3 is rejected (see above).
Huisken further teaches the method of claim 3, wherein the light sheets spatially and temporally overlap within the sample along an image plane (, Fig. 11 with respect to Figs. 8 and 9A-B show light sheets spatially and temporally overlap within the sample along an image plane, [0038]), and optically interact with the sample within the image plane (Fig. 11 with respect to Figs. 8 and 9A-B shows optically interact with the sample within the image plane); recording images of fluorescence comprises recording, at each of a plurality of detection focal planes ( [0004], “image of a specimen cross-section positioned in the focal plane is detected”, [0006], Fig. 13A-C and 14A-C show  recording images comprises recording, at each of a plurality of detection focal planes, images 1302, 1304, 1306 [0040], “One or more dichroic mirrors (DC) are used to split the fluorescence onto the different cameras”, [0038]) images of the fluorescence emitted along the detection direction from the sample due to the optical interaction between the two light sheets and the sample (see Figs 11 and 13A-C, [0038], [0040]); wherein the temporal overlap between the light sheets is within a time shift that is less than a resolution time that corresponds to a spatial resolution limit of the light-sheet imaging (See Fig. 8A-C [0032], and 9A-C, [0033]).
Regarding Claim 6, the method according to claim 1 is rejected (see above).
Huisken further teaches the method of claim 1, wherein analyzing the one or more measured properties comprises analyzing the one or more measured properties without making any assumptions about: the physical properties of the sample, the optical properties of the sample, and the distribution and number of fluorescent markers within the sample (“The light sheet quality is then monitored using the CCD …. A 
Regarding Claim 8, the method according to claim 1 is rejected (see above).
Huisken further teaches the method of claim 1, wherein measuring one or more properties relating to the light-sheet imaging comprises measuring one or more of: a quality of one or more recorded images, a position of the light sheet inside the sample, and an orientation of the light sheet inside the sample (“The light sheet quality is then monitored using the CCD,” [0043], a position of the light sheet inside the sample in shown in Figs. 13A-C, 13A-C show a specimen being translated to three different positions in the z direction to produce three corresponding images that form part of an image stack [0040]. , and an orientation of the light sheet inside the sample in shown in Figs. 10A-C, 10A-C show a light sheet illuminating a specimen from three distinct directions of propagation [0034])
Regarding Claim 9, the method according to claim 1 is rejected (see above).
Huisken further teaches the method of claim 1, wherein adjusting one or more operating parameters associated with the light-sheet imaging comprises adjusting one or more of: an angle between the light sheet and a detection focal plane at which the images of fluorescence along a detection direction are recorded (The detection lens (DL) …
the illumination lenses (IL1, IL2).  The three lenses can be confocally aligned, FIG. 12 shows top and side views of the ray tracing through the optics of FIG. 11, where asterisks (*) represent planes conjugate to the focal plane (FP). [0038], A computer 
Regarding Claim 11, the method according to claim 1 is rejected (see above).
Huisken further teaches the method of claim 1, wherein measuring one or more properties relating to the light-sheet imaging comprises measuring the one or more properties at a time during which the images of fluorescence are not being recorded for performing the light-sheet imaging of the sample (“.. light sheet beams alternately illuminate the focal plane from opposite directions, i.e., they do not illuminate the focal plane simultaneously. The alternate illumination is illustrated in FIG. 8 by alternating 
Regarding Claim 12, the method according to claim 1 is rejected (see above).
Huisken further teaches the method of claim 1, wherein adjusting one or more operating parameters associated with the light-sheet imaging comprises one or more of: rotating one or more light sheets relative to the sample; translating one or more light sheets along a direction perpendicular to the illumination axis; translating one or more light sheets along a direction parallel to the illumination axis; translating a waist of a light sheet along the illumination axis; and/or translating a focal plane at which the images of fluorescence are recorded along the detection axis (FIGS. 13A-C show a specimen 1300 being translated to three different positions, translating one or more light sheets along a direction perpendicular to the illumination axis, [0040]; FIGS. 5A-C illustrate the use of conventional SPIM having illumination optics 500 and detection optics 502 together with translation of the specimen 504 to produce a set of images, [0029]).
Regarding Claim 13, the method according to claim 1 is rejected (see above).
Huisken further teaches the method of claim 1, wherein measuring one or more properties relating to the light-sheet imaging comprises: forming an image of a portion of the sample that is illuminated by the light sheet; and quantifying a quality of the formed image (The other quadrants can be well-imaged by collecting image stacks at four different rotational positions 700, 702, 704, 706 (i.e., consecutive rotation by 90 degrees) of the specimen, as shown in FIG. 7., [0029]).
Regarding Claim 17, the method according to claim 1 is rejected (see above).

Regarding Claim 19, the method according to claim 1 is rejected (see above).
Huisken further teaches the method of claim 1, wherein adjusting one or more operating parameters associated with the light-sheet imaging comprises adjusting a relative position between the light sheet and a focal plane defined by the location at which images are recorded (“The light sheet quality is then monitored using the CCD …. A feedback system .. adjusts the wavefront to yield an optimal light sheet and, consequently, optimal image quality”; [0043]).
Regarding Claim 21, the method according to claim 1 is rejected (see above).
Huisken further teaches the method of claim 1, wherein: measuring the one or more properties relating to the light-sheet imaging comprises: selecting at least one reference region of the sample; changing at least one operating parameter relating to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huisken as applied to claim 1 above, and further in view of Stelzer (US 2015/0309294).

Regarding Claim 14, the method according to claim 1 is rejected (see above).
Huisken teaches the method according to claim 1.

Huisken and Stelzer are related as illumination microscopy.
Stelzer teaches the method of claim 1, further comprising creating a structured light sheet; wherein measuring one or more properties relating to the light-sheet imaging comprises measuring one or more properties relating to imaging of the sample with the structured light sheet (Fig. 8 shows to imaging of the sample with the structured light sheet, [0073]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Huisken to include creating a structured light sheet as taught by Stelzer for the predictable result of recording three-dimensional images

Claims 22-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huisken as applied to claim 1 above, and further in view of Booth et al. (US 2015/0226950).

Regarding Claim 22, the method according to claim 21 is rejected (see above).
Huisken teaches the method according to claim 21.
Huisken doesn’t explicitly teach the method of claim, wherein determining the quality of a recorded image comprises applying an image quality metric to the recorded image to produce a real number that represents the quality of the recorded image.

Booth teaches the method, wherein determining the quality of a recorded image comprises applying an image quality metric to the recorded image to produce a real number that represents the quality of the recorded image “capturing a fluoresence image from a stimulated emission depletion microscope … calculating a metric combining a measure of image …adjusting a pattern on the first light modulator repeating .. to reduce optical aberrations and/or to align the depletion light 
path and in the excitation light path by maximising or minimising the metric” [0014-0018]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the method including determining the quality of a recorded image comprises applying an image quality metric to the recorded image to produce a real number that represents the quality of the recorded image as taught by, Booth for the predictable result of having resolution well below the diffraction limit in all 
three dimensions, as taught by Booth [0020].
Regarding Claim 23, the method according to claim 21 is rejected (see above).
Huisken teaches the method according to claim 21.
Huisken doesn’t explicitly teach the method, wherein the range of parameter values is based on the set of discrete values of the at least one operating parameter.
Huisken and Booth are related as microscopy.
Booth teaches the method, wherein the range of parameter values is based on the set of discrete values of the at least one operating parameter (determining a metric of the fluoresence image including a measure of image brightness and a measure of image 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the method wherein the range of parameter values is based on the set of discrete values of the at least one operating parameter as taught by, Booth for the predictable result of capturing the fluoresence from the center and reduce optical aberrations, as taught by Booth [0024-0028].
Regarding Claim 24, the method according to claim 23 is rejected (see above).
Huisken in view of Booth teaches the method according to claim 23.
Huisken teaches the method associated with the light- sheet imaging (“an image of a specimen cross-section positioned in the focal plane is detected while only one light sheet illuminates the specimen”, [abstract]).
Booth further teaches the method, further comprising determining how to adjust the one or more operating parameters associated with the imaging based on one or more of: the stored quantity and one or more constraints that limit how the one or more operating parameters can be adjusted (capturing a fluoresence image … microscope having an excitation light path and a first light modulator … calculating a metric combining a measure of image brightness and a measure of image sharpness of the fluoresence image; adjusting a pattern on the first light modulator; repeating to reduce optical aberrations”, [0015-0018]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the method of determining how to adjust the one or more operating parameters associated with the imaging based on one or more of: the stored quantity 
Regarding Claim 26, the method according to claim 21 is rejected (see above).
Huisken teaches the method according to claim 21.
Huisken teaches the method associated with the light- sheet imaging (“an image of a specimen cross-section positioned in the focal plane is detected while only one light sheet illuminates the specimen”, [abstract]).
Huisken doesn’t explicitly teach, wherein changing at least one operating parameter relating to the imaging to the set of discrete values comprises changing one or more of a plane of the light sheet and/or a focal plane at which the images of fluorescence are recorded.
Huisken and Booth are related as microscopy.
Booth teaches the method wherein changing at least one operating parameter relating to the imaging to the set of discrete values comprises changing one or more of a plane and/or a focal plane at which the images of fluorescence are recorded (capturing a fluoresence image from a stimulated emission depletion microscope having an excitation light path and a first light modulator in a depletion light path; repeating using a different pattern on the first light modulator to have a different enhancement effect; and [0032] combining the fluoresence images, [0030-0032]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the method by changing at least one operating parameter relating to the 
Regarding Claim 27, the method according to claim 21 is rejected (see above).
Huisken teaches the method according to claim 21.
Huisken teaches the method associated with the light- sheet imaging (“an image of a specimen cross-section positioned in the focal plane is detected while only one light sheet illuminates the specimen”, [abstract]).
Huisken doesn’t explicitly teach, wherein: selecting at least one reference region of the sample comprises selecting a plurality of reference regions of the sample; and changing the at least one operating parameter relating to the light-sheet imaging to the set of discrete values comprises adjusting at least a first operating parameter relating to the light-sheet imaging.
Huisken and Booth are related as microscopy.
Booth teaches the method wherein selecting at least one reference region of the sample comprises selecting a plurality of reference regions of the sample; and changing the at least one operating parameter relating to the imaging to the set of discrete values comprises adjusting at least a first operating parameter relating to the imaging (capturing the fluoresence from the center; moving the center relative to the sample to a plurality of positions to build up a fluoresence image; determining a metric of the fluoresence image including a measure of image brightness and a measure of image sharpness, adapting the pattern … to reduce optical aberrations [0025-0027]).
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Huisken as applied to claim 26 above, in view of Booth et al. (US 2015/0226950) and further in view of Stelzer (US 2015/0309294).

Regarding Claim 32, the method according to claim 26 is rejected (see above).
Huisken in view of Booth teaches the method according to claim 26.
Huisken in view of Booth doesn’t explicitly teach selecting at least one reference region of the sample comprises: selecting a set of z reference positions in a z direction from a detection focal plane; and for each z reference position in the set, selecting a plurality of reference regions defined in the xy plane that is perpendicular to the z direction, wherein each of the reference regions is distinct from other reference regions.
Huisken and Stelzer are related as illumination microscopy.
Stelzer teaches selecting at least one reference region of the sample comprises: selecting a set of z reference positions in a z direction from a detection focal plane; and for each z reference position in the set, selecting a plurality of reference regions defined in the xy plane that is perpendicular to the z direction (Fig. 8 shows in two different 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a set of z reference positions in a z direction from a detection focal plane; and for each z reference position in the set, selecting a plurality of reference regions defined in the xy plane that is perpendicular to the z direction, wherein each of the reference regions is distinct from other reference regions, as taught by Stelzer for the predictable result of clearly view the features, as taught by Stelzer [0081].

Claims 33, 35-41 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Huisken (US 2011/0115895) of record, in view of Hilbert et al. (US 2015/0286042).

Regarding claim 33, Huisken teaches a microscope system (refer to US 
2011/0115895) comprising: at least one illumination subsystem comprising a light source (“laser unit 1100 includes one or more lasers (L1, L2) producing light beam(s)”, [0036]) and a set of illumination optical devices (Fig. 11; HS, IL1 and IL2) arranged to produce and direct a light sheet along an illumination direction toward a sample (Fig. 2 shows “illuminating light sheet 200 as it propagates through the specimen 202”, [0027], Fig. 11 shows sample S; “horizontal slit (HS) serves to confine the light to form a light sheet within the detector field of view in the sample (S)”, IL1, IL2, [0038]), and 

CCD receive a measurement of one or more properties relating to the light-sheet imaging with the at least one illumination subsystem (“The light sheet quality is then monitored using the CCD,” [0043]); and the at least one detection subsystem; analyze the one or more measured properties; and send a control signal to one or more actuators of the at least one illumination subsystem and the at least one detection subsystem based on the analysis.
Huisken does not explicitly teach a set of actuators coupled to one or more illumination optical devices; a set of actuators coupled to one or more of the camera and the detection optical devices; and a control system connected to the at least one illumination subsystem and the at least one detection subsystem, the control system configured to: receive a measurement of one or more properties relating to the light-sheet imaging with the at least one illumination subsystem. 
Huisken and Hilbert are related as illumination microscopy.
Hilbert teaches a set of actuators coupled to one or more illumination optical devices; a set of actuators coupled to one or more of the camera and the detection optical devices; and a control system connected to the at least one illumination subsystem and the at least one detection subsystem, the control system configured to: receive a measurement of one or more properties relating to the light-sheet imaging with the at .
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huisken to include actuating units to move the light sheets and detection unit O as taught by Hilbert for the predictable result of adjusting the light sheet relative to detection unit as Hilbert explained in [0020-0027].
Regarding Claim 35, the microscope system according to claim 33 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 33.
Huisken further teaches the at least one illumination subsystem comprises two illumination subsystems, each illumination subsystem arranged to direct the light sheet along a respective illumination direction, the illumination directions being anti-parallel with each other and parallel with an illumination axis (Fig. 11, The microscope device shown has a laser unit, a scan unit, two illumination units, and a detection unit”, [0035])  
Regarding Claim 36, the microscope system according to claim 35 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 35.
Huisken further teaches the microscope system of claim 35, wherein: the light sheets spatially and temporally overlap within the sample along an image plane (, Fig. 11 with respect to Figs. 8 and 9A-B show light sheets spatially and temporally overlap within the sample along an image plane, [0038]), and optically interact with the sample within the image plane (Fig. 11 with respect to Figs. 8 and 9A-B shows optically interact with the sample within the image plane); and the temporal overlap between the light sheets is within a time shift that is less than a resolution time that corresponds to a spatial resolution limit of the microscope system (See Fig. 8A-C [0032], and 9A-C, [0033]).
Regarding Claim 37, the microscope system according to claim 33 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 33.
Huisken further teaches the microscope system of claim 33, wherein the at least one detection subsystem comprises two detection subsystems, each defining a detection direction, the detection directions being anti-parallel with each other and parallel with a detection axis. (Fig. 16, 1610 and 1612; “a second detection unit 1612”, [0041]).
Regarding Claim 38, the microscope system according to claim 33 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 33.
Huisken further teaches an actuator configured to translate the light sheet about a transverse offset with respect to the illumination direction; an actuator configured to 
Regarding Claim 39, the microscope system according to claim 38 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 38.
Huisken further teaches the microscope system, wherein the illumination subsystem includes a scanning apparatus that is configured to scan light along a scanning plane to form the light sheet (the microscope also has a scan unit with a resonant mirror producing from the light beam a light beam having an oscillating path, [0005]), the scanning plane being defined by the illumination direction and the normal direction about which the light sheet is rotated (The oscillating path causes a pivot through the focal plane of the alternating light sheets at angles determined by the resonant mirror, [0005], The microscope device shown has a laser unit, a scan unit, two illumination units, and a detection unit.[0035], Fig. 11; The resonant mirror (RM) in the scan unit oscillates at a controlled frequency to produce a vertically oscillating path of the light 
Regarding Claim 40, the microscope system according to claim 33 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 33.
Huisken further teaches the microscope system, wherein: the at least one detection subsystem includes: an objective lens (detection optics including a detection lens (DL), [0038], Fig. 11) configured to produce an image of the sample illuminated by the light sheet in an image plane (sample (S); CCD cameras (CCD2) can be used to capture images, [0038]); and a detector configured to detect, in the image plane, the image of the sample illuminated by the light sheet (light sheet entering the illumination 
lens (IL) is collimated in y and focused in z … a detection lens (DL) focused on the field of view in focal plane where the specimen (S), [0038]); and the actuators of the at least one detection subsystem include an actuator configured to translate the objective lens along the detection direction to thereby move the image plane (detection optics 502 together with translation of the specimen 504 to produce a set of images, each corresponding to a specific translational position of the specimen in which a particular cross-section intersects the image plane 506.  For example, FIG. 5A; [0029]; FIG. 5B shows the acquisition of an image 508 in the far side of the specimen 504 from the detector, and FIG. 5C shows the acquisition of an image 510 in the near side of the specimen 504.  At each translational position, an image is acquired, [0029]).
Regarding Claim 41, the microscope system according to claim 33 is rejected (see above).

Hilbert further teaches the microscope system, wherein: the sample includes a set of fluorescent markers; and the image of the sample illuminated by the light sheet is produced by the set of fluorescence markers radiating light of a fluoresced wavelength, the fluoresced wavelength being distinct from a wavelength of the light sheet (The sample can be, for example, the section of a cell tissue in which the cell nuclei have been made visible through a fluorescent marker, [0051]. a reference sample, whether embodied as a homogeneous fluorescing sample or determined reference objects such as beads, is no longer necessary, [0058]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sample of Huisken to include fluorescent markers as taught by Hilbert for the predictable result of properly positioning the sample relative to the detection objective.
Regarding Claim 43, the microscope system according to claim 33 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 33.
Huisken further teaches the microscope system of claim 33, wherein the control system is configured to analyze the recorded images of fluorescence and to create an image of the specimen based on the analysis (“One or more dichroic mirrors (DC) are used to split the fluorescence onto the different cameras”, [0038]) images of the fluorescence emitted along the detection direction from the sample due to the optical interaction between the two light sheets and the sample (see Figs 11 and 13A-C, [0038], [0040]);
Regarding Claim 44, the microscope system according to claim 43 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 43.
Huisken further teaches the microscope system, wherein the measurement of one or more properties relating to the light-sheet imaging occurs during a period that happens between recording images of fluorescence used for creating the image of the sample (one or more additional CCD cameras (CCD2) can be used to capture images of additional wavelength ranges.  One or more dichroic mirrors (DC) are used to 
split the fluorescence onto the different cameras, [0038]).
Regarding Claim 45, the microscope system according to claim 44 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 44.
Huisken further teaches the microscope system, wherein the one or more received properties are recorded images of fluorescence, and the control system is configured to analyze the recorded images by generating an image quality metric based on the recorded images (one or more additional CCD cameras (CCD2) can be used to capture images of additional wavelength ranges.  One or more dichroic mirrors (DC) are used to split the fluorescence onto the different cameras.  The detection lens (DL) is preferably a water dipping objective lens for samples embedded in aqueous agarose and immersed in aqueous medium or an air lens for dry samples, as are the illumination lenses (IL1, IL2).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Huisken in view of Hilbert et al. as applied to claim 33, and further in view of Keller et al. (US 2015/0098126). 

Regarding Claim 34, the microscope system according to claim 33 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 33.
Huisken and Hilbert do not explicitly teach the microscope system of claim 33, wherein the sample includes a live biological specimen.
Huisken and Keller are related as illumination microscopy. Keller teaches the microscope system, wherein the sample includes a live biological specimen (“A method of imaging a live biological specimen”, [abstract])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the microscope of Huisken to image live biological specimen as taught by Keller for the predictable result of investigation live biological specimen.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Huisken in view of Hilbert et al. as applied to claim 33, and further in view of Stelzer (US 2015/0309294) and Rondeau (US 2016/0187633).

Regarding Claim 42, the microscope system according to claim 33 is rejected (see above).
Huisken in view of Hilbert teaches the microscope system of claim 33.

Huisken in view of Hilbert does not explicitly teach the microscope system, wherein one or more of the actuators include one or more of a piezo electric actuator and a galvanometer scanner.
Huisken and Stelzer are related as illumination microscopy.
Stelzer teaches a galvanometer scanner (Stelzer teaches  “ mobile arrangement allows the scanning of the two-dimensional object illumination pattern over the object to 
be studied”, [0014];  “the two beam deflection units 24, 26 can be driven either by a small motor or by a galvanometer arrangement, [0068]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the microscope of Huisken to include a a galvanometer arrangement as taught by Stelzer for the predictable result of scanning of the two-dimensional object illumination pattern over the object to be studied, as taught by Stelzer in [0068]).
Huisken and Rondeau are related as microscopy.
Rondeau teaches the microscope system using a piezo electric actuator (the objective sub-assembly includes a piezo-electric focus actuator, [0044]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the microscope of Huisken to include a piezo electric actuator as taught by Rondeau for the predictable result of having high-performance and high-precision imaging.

Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art cannot be reasonably construed as adequately teaching all elements and features of claim 27 of light-sheet imaging, the pertinent prior art cannot be reasonably construed as adequately teaching of all elements and features of adjusting the one or more operating parameters associated with the light-sheet imaging comprises adjusting at least a second operating parameter that is distinct from the first operating parameter; and the method further comprises determining how to adjust the second operating parameter based on the stored quantities associated with the observation for the operating parameter for each reference region in the plurality of reference regions as recited in claim 28. 
Dependent claims 29-30 are also allowable due to their dependencies on claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872